Citation Nr: 0113103	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION


The veteran served on active duty from October 1939 to March 
1946.  He was a prisoner of war of the Japanese government 
from December 1941 to September 1945.  He died in January 
1998 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the claim for service connection 
for the cause of the veteran's death on the basis that it was 
not a well-grounded claim.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In addition, a review of the evidence of record shows that 
while the veteran was a prisoner of war, a military physician 
was also incarcerated with the veteran and kept medical 
records of his treatment of the prisoners.  The veteran had 
contacted this physician, Dr. G. K., and in a statement dated 
in January 1982 he noted that his original records of the 
prisoners he treated were sent to the Bureau of Medicine and 
Surgery in Washington, D.C.  The physician further noted that 
he had retained copies of such records for 20 years but then 
had destroyed them.

At the hearing in December 1998 before a Hearing Officer at 
the RO, the appellant testified that the veteran had told her 
that he had been diagnosed with emphysema while in the prison 
camp.  One of the appellant's sons testified that he had been 
informed that the Department of Medicine and Surgery in 
Washington, D.C. had been disbanded and the records were 
given to St. Louis (presumably, the National Personnel 
Records Center in St. Louis).  

The Board has obtained information that the Bureau of 
Medicine and Surgery still exists.  It does not appear that 
the RO has attempted to contact that facility directly to 
request the veteran's prisoner of war medical records.  
Accordingly, the RO should attempt to locate those records at 
the address provided below.  

The Board further notes that at the December 1998 hearing, 
the appellant testified that the veteran's pulmonary doctor 
was Dr. Hughes.  She did not clarify whether this was a VA or 
private physician.  The RO should contact the appellant and 
request her to identify all VA and non-VA facilities at which 
the veteran received medical treatment for any 
cardiopulmonary disorders, and attempt to obtain copies of 
those medical records.

The RO should arrange for a physician to review the veteran's 
records and render a medical opinion as to whether it is as 
likely as not that the veteran's cause of death was related 
to his military service, particularly his experience as a 
prisoner of war for 45 months.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA facilities at which the veteran 
was treated for a cardiopulmonary 
disorder.  The RO should provide the 
necessary consent forms to the appellant 
and request that she complete and return 
them in order for the RO to try to obtain 
copies of any private treatment records.

2.  The RO should make an attempt to 
secure copies of the veteran's service 
medical records for the period of time 
that he was a prisoner of war by 
contacting the Bureau of Medicine and 
Surgery, 2300 E Street, NW, Washington, 
DC  20372-5300.

3.  After the above has been completed to 
the extent possible, the RO should 
arrange for a physician, preferably a 
cardiopulmonary specialist, to review the 
veteran's claims file.  The physician 
should provide a medical opinion as to 
whether it is at least as likely as not 
that his cause of death is related to his 
service, in particular, his experience as 
a prisoner of war for 45 months.  Support 
for any opinions rendered should be 
noted.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





